DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-9 are objected to because of the following informalities:  “Claim” in line 1 of each claim, should read --claim--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, “left and right pairs of sockets opening at the foot plate, said sockets being positioned for, upon alternate motions of the left end retainer flange segments toward and away from the -17-clearance elevation, and upon alternate forward and rearward pivoting of said segments about the left and right pins, receiving the left and right stops for alternately holding said segments at laterally extending and forwardly extending 5orientations” is unclear when the flange stops are engaged in the sockets.  The flanges are not received within the sockets during motion toward the clearance elevation.  
Claim 5 states “further comprising plurality of upwardly extending tine fastener heads, each such head residing between the left and right retainer flange segments wile in their forwardly extended orientation.  However, as shown in Fig. 4, it appears the tine fastener heads are not between the flange segments, but on outside of each flange. Appropriate correction required.

Allowable Subject Matter
Claims 1-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is an examiner’s statement of reasons for allowance:  Ng (US 8,714,275) teaches a wheeled hand truck (fig. 1) comprising: (a) a footplate (2) having front and rear ends; (b) a retainer flange (deflector plates 40, 36) having left and right ends; (c) a left pin and sleeve (pivot post 37) combination pivotally mounting a left segment of the retainer flange upon the foot plate (fig. 1); (d) a right pin and sleeve  (pivot post 44) combination pivotally mounting a right segment of the retainer flange upon the foot plate (fig. 3). Ng fails to teach the pivoting and stop mechanism.  Kmita et al. (US 9,381,865) teaches pivot stops and slots are equivalents in the art of pivoting flanges (fig. 1 and fig. 10). Further, Kmita teaches flanges (panels 10) having stops extending downwardly from the retainer flanges (latching edge 266a) into sockets (fig. 10, 260), upward motion of a pin and sleeve (248, 240). Neither teach the upward motion of the pivot to a clearance elevation or the pairs of slots necessary for the pivotable positions. 

Conclusion
Adomeit et al. (US 6,015,071) teaches pulling a flange out of a slot. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H LUTZ whose telephone number is (571)270-7308.  The examiner can normally be reached on M-F 10:30-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA H LUTZ/Primary Examiner, Art Unit 3671